MEMORANDUM **
Jose Bentura Maximiliano Sandoval, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying his motion to reopen his deportation proceeding after Sandoval was ordered deported in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The IJ did not abuse her discretion when she denied Sandoval’s motion to reopen because his vague statement that he failed to appear at his hearing due to a “medical problem” did not establish “exceptional circumstances.” See 8 U.S.C. § 1252b(c)(3)(A); Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir.2002).
Sandoval’s contention that the BIA erred in streamlining its decision lacks merits because the BIA issued an opinion.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.